Appeal by the defendant from a judgment of the Supreme Court, Kings County (George, J.), rendered February 3, 1992, convicting *507him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that certain statements that he allegedly made to law enforcement officials were taken in violation of his Miranda rights is not reviewable on this appeal (see, People v Fernandez, 67 NY2d 686; People v Lewis, 140 AD2d 630; see also, People v Corti, 88 AD2d 345).
The sentence imposed is not unduly harsh or excessive (see, People v Suitte, 90 AD2d 80).
We have considered the defendant’s remaining contentions, including those raised in his pro se brief, and find them to be without merit. Bracken, J. P., Sullivan, Krausman and Gold-stein, JJ., concur.